Opinion issued December 17, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00411-CV
                           ———————————
                      ALFONSO MARTINEZ, Appellant
                                       V.
    LIDIA PLUMA, AS NEXT FRIEND OF A.C.V., A CHILD, Appellee


                   On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-09806


                         MEMORANDUM OPINION

      Lidia Pluma, on behalf of her minor child, A.C.V., sued Alfonso Martinez for

tortious assault. She alleged Martinez physically grabbed then-seven-year-old

A.C.V., forced her to kiss him, and then pushed his hand into her pants and rubbed

her vagina. She alleged the assault occurred while Martinez’s wife was babysitting
A.C.V. and A.C.V.’s younger sister. The jury found that Martinez assaulted A.C.V.

and awarded damages.

      In three issues, Martinez contends there is legally insufficient evidence of

damages, the trial court erred in allowing Pluma to testify, and opposing counsel’s

incurable jury argument requires reversal.

      We affirm.

                                     Background

      A.C.V., hereafter referred to as Anna, is the next-to-youngest child of Lidia.1

Shortly after Lidia’s youngest child, Vanesa, was born, Lidia began considering

babysitting options for the weekends that she worked. Her friend, Cirenia, offered

to babysit Anna and Vanesa at the home she shared with her husband, Alfonso. Lidia

agreed to the arrangement and, for about the next year, Lidia would drop off Anna

and Vanesa at Cirenia’s house on the weekends that she worked.

      The last time Cirenia babysat the two girls was on August 25, 2013. That

evening, Anna told Lidia that Alfonso had kissed her mouth and touched her private

parts while she was at his house earlier that day.

      Anna testified about the August 25 events. She stated that she had been

playing in the backyard as Alfonso sat at a picnic table nearby. Cirenia was inside



1
      We will refer to any children discussed in this opinion by a pseudonym. We will
      refer to the adults by their first names because some of the adults share last names.
                                            2
their house. According to Anna, Alfonso called her over to him, physically grabbed

her by the hips, grabbed her face in a hard manner, and forced a kiss on her lips. He

then pushed his hand into her pants and under her underwear. He rubbed his hand

against the child’s vagina. She pulled away and went toward the house. Anna

testified that Cirenia approached her and asked, “Did he do anything to you?” Anna

pointed to her own lips and told Cirenia that he had kissed her. When Cirenia did

not react or indicate she would do anything to help Anna, Anna tried to call her mom

and older sister to come get her. She could not reach either. She left a voicemail for

her mom asking when she would be picked up. She walked to a middle space

between an exterior door of the house and a screen door. She sat in that middle space

and waited to be picked up. Her younger sister, Vanesa, continued to play.

      When Anna’s older sister arrived to pick up the two girls, Anna immediately

went to the car and locked herself inside. The older sister took the two girls to

McDonalds for food, took them to her house for baths, and put them to bed in her

spare bedroom. The sister testified that Anna was unusually reserved and quiet that

evening.

      When Lidia finished work around midnight, she picked Anna and Vanesa up

from the older sibling’s home to take them to her own home next door. At some

point during that transfer, Anna was shaking and seemed bothered by something.

Lidia talked to her, and Anna revealed that Alfonso had touched her private parts


                                          3
earlier that day. The police were called. Alfonso was arrested that night, and Anna

was taken to the hospital for a physical exam.

      The trial occurred about five years later. Several trial witnesses testified about

the events on August 25. There was little consistency in their testimony, both in

terms of who was at Cirenia and Alfonso’s house at various times that day and when,

during the night, Anna disclosed that Alfonso had touched her. But Alfonso does not

challenge the sufficiency of the evidence on the jury’s finding that he assaulted

Anna. His sufficiency argument is limited to the issue of damages.

                                    Civil Assault

      The common law actions of assault and battery are addressed under current

tort law as assault. Hockman v. Rogers, No. 12-09-00441-CV, 2010 WL 2784435,

at *3 (Tex. App.—Tyler July 14, 2010, no pet.) (mem. op.). The elements of civil

assault are the same as for a criminal assault. Johnson v. Davis, 178 S.W.3d 230,

240 (Tex. App.—Houston [14th Dist.] 2005, pet. denied). Therefore, whether a

plaintiff meets her burden to establish a civil assault is analyzed under the statutory

framework of the Penal Code provision for assault. See Jones v. Shipley, 508 S.W.3d

766, 770 (Tex. App.—Houston [1st Dist.] 2016, pet. denied); Moore v. City of Wylie,

319 S.W.3d 778, 782 (Tex. App.—El Paso 2010, no pet.).

      Under the Penal Code, a person commits an assault if he, among other things,

causes bodily injury. TEX. PENAL CODE § 22.01(a). Bodily injury is defined to


                                           4
include experience of physical pain. Id. § 1.07(a)(8). Thus, evidence of physical pain

will satisfy the statutory requirement of a bodily injury to support a civil assault

claim. See DeLeon v Hernandez, 814 S.W.2d 531, 533 (Tex. App.—Houston [14th

Dist.] 1991, no writ) (summary judgment in favor of person sued for civil assault

erroneous when record contains evidence he hit his wife in the face causing physical

pain).

         But a plaintiff is not required to supply direct testimony of pain; a factfinder

may infer pain because people of common intelligence understand pain and some of

the natural causes of it. Crow v. State, 500 S.W.3d 122, 129 (Tex. App.—Houston

[14th Dist.] 2016, pet. ref’d) (stating that, for definition of bodily injury, “[a]ny

physical pain, however minor, will suffice to establish bodily injury” and “fact finder

may infer that a victim actually felt or suffered physical pain because people of

common intelligence understand pain and some of the natural causes of it.”);

Randolph v. State, 152 S.W.3d 764, 774 (Tex. App.—Dallas 2004, no pet.); Arzaga

v. State, 86 S.W.3d 767, 778 (Tex. App.—El Paso 2002, no pet.); Goodin v. State,

750 S.W.2d 857, 859 (Tex. App.—Corpus Christi 1988, pet. ref'd); cf. Murrieta v.

State, No. 06-05-00241-CR, 2006 WL 1624468, at *2 (Tex. App.—Texarkana June

14, 2006, no pet.) (mem. op., not designated for publication).2


2
         In Murrieta, the assault complainant was a Rusk County Deputy M. Smith, who
         testified that Murrieta “pushed” him. 2006 WL 1624468, at *1. The only detail of
         the pushing was that it was “hard enough to move” him and “knocked me all the
                                             5
      Here, Martinez alleged assault by illicit sexual contact resulting in physical

injuries and emotional injuries. She sought to recover for both her physical injuries

and her emotional injuries, as Alfonso concedes.

                              Compensatory Damages

      In his first issue, Alfonso argues there was legally insufficient evidence to

support the jury’s damage award. Alfonso’s analysis of the sufficiency of the

evidence is entirely limited to whether the evidence met the requirements for an

award of mental anguish damages. Alfonso suggests this is appropriate because

Martinez, on behalf of Anna, “did not present any evidence of physical injuries”;

therefore, “the noneconomic damage award was [] based on emotional injury alone.”

Without evidence that meets the requirements for an award of mental-anguish

damages, Alfonso argues, the trial court erred in denying his motion for directed

verdict and motion for judgment notwithstanding the verdict.

      The Texas Supreme Court has held that, when a broad-form damages question

commingles valid and invalid elements of damages and an appellant’s objection is

timely and specific, the resulting error is harmful and a new trial is required when


      way back.” Id. Smith did not say he felt pain from the push or that the push injured
      him. Id. The court held that the complainant was not required to testify he
      experienced pain and the jury could infer a person felt physical pain because people
      of common intelligence understand pain and some of the natural cause of it, such
      that the jury’s common sense and common knowledge, observation, and experience
      may lead them to infer that Deputy Smith experienced pain from being pushed. Id.
      at *2.

                                           6
an appellate court cannot determine whether the jury based its verdict on an

improperly submitted, invalid element of damages. Harris Cty. v. Smith, 96 S.W.3d

230, 234 (Tex. 2002). A proper objection is one that plainly informs the court that a

specific element of damages should not be included in a broad-form question

because there is no evidence to support its submission. Id. Alfonso did not make this

Casteel-based objection to the damages question in the trial court and does not seek

a new trial based on any such complaint.3 See Crown Life Ins. v. Casteel, 22 S.W.3d

378, 387–89 (Tex. 2000); Smith, 96 S.W.3d at 234.

      When a party seeks to challenge a multi-element damages award without

having asked for separate damages findings, the party must address all the elements

of damages and show that the evidence is insufficient to support the entire damage

award. City of Houston v. Levingston, 221 S.W.3d 204, 230 (Tex. App.—Houston

[1st Dist.] 2006, no pet.) (citing Thomas v. Oldham, 895 S.W.2d 352, 360 (Tex.

1995)); G.T. Mgmt., Inc. v. Gonzalez, 106 S.W.3d 880, 885 (Tex. App.—Dallas

2003, no pet.). Failure to do so results in a waiver of the sufficiency challenge.

Levingston, 221 S.W.3d at 230; Tex. Youth Comm’n v. Koustoubardis, 378 S.W.3d

497, 501–02 (Tex. App.—Dallas 2012, no pet.).


3
      Alfonso objected to having a damages question, arguing there is not “any evidence
      there to substantiate there were damages in this matter.” But that objection did not
      alert the trial court to any issue of commingling of valid and invalid damages
      elements. Nor did it allow for a later challenge as to only one element of damages
      in the multi-element claim.
                                           7
      In other words, when an appellant argues there is legally insufficient evidence

of one type of damages without also challenging the sufficiency of the evidence of

another available type of damages, but the damages were submitted in a single,

broad-form question, the appellant waives his challenge, and the appellate court need

not evaluate whether the evidence supports the single element the appellant isolated

and chose to challenge. See Levingston, 221 S.W.3d at 230.

      Here, the jury was asked a single compensatory damages question that did not

separate the various elements of damages recoverable on a tortious assault claim.

Alfonso did not object that the issue of general damages was being submitted in a

single, broad-form question that asked for a lump-sum award. Nor did he object that

the various elements of recoverable damages should have been delineated or, at a

minimum, described.

      Alfonso acknowledges in his brief that Lidia’s petition “explicitly sought,” on

behalf of Anna, “unliquidated damages for physical and emotional injuries and

damages” on her assault claim. (Emphasis added.) Yet, Alfonso only challenges the

legal sufficiency of the evidence on mental anguish damages, an element of damages

the jury did not separately award. Accordingly, we hold that Alfonso has waived

appellate review of his sufficiency challenge to compensatory damages. A& L Indus.

Servs. Inc. v. Oatis, No. 01-11-00471-CV, 2013 WL 5970933, at *9 (Tex. App.—

Houston [1st Dist.] Nov. 7, 2013, no pet.) (mem. op.) (concluding appellant waived


                                         8
challenge to compensatory damages by only challenging sufficiency of evidence on

mental anguish without also challenging other elements of damages in broad-form

damages question); see Levingston, 221 S.W.3d at 230 (appellant waived complaint

as to compensatory damages when appellant failed to object to broad-form damages

submission and failed to argue insufficiency of evidence as to all compensatory

damage grounds); River Oaks L-M. Inc. v. Vinton-Duarte, 469 S.W.3d 213, 235–36

(Tex. App.—Houston [14th Dist.] 2015, no pet.) (“West Point has not challenged

the entire damages award; thus we must reject its evidentiary challenge to this single

element of a multi-element damage award.”); Koustoubardis, 378 S.W.3d at 502

(appellant waived sufficiency challenge where compensatory damages question was

submitted in broad form and appellant challenged sufficiency of evidence to support

mental anguish damages, but not other elements of damages).4


4
      Alfonso would have this Court assume the jury rejected the possibility that Anna
      experienced pain to constitute an injury. To do so would be inconsistent with the
      standard of review we must apply. In reviewing an appeal of a jury’s verdict, we
      assume findings consistent with the verdict, not against it. See Canal Ins. Co. v.
      Hopkins, 238 S.W.3d 549, 557 (Tex. App.—Tyler 2007, pet. denied) (“Where
      conflicting inferences can be drawn from the evidence, it is within the province of
      the finder of fact to choose which inference to draw, so long as more than one
      inference can reasonably be drawn. Therefore, we must assume the finder of fact
      made all inferences in favor of the verdict if a reasonable person could do so.”)
      (citing City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)).

      Here, the child testified that Alfonso “grabbed” her hips and her face. After forcing
      a kiss on her lips, he forcibly shoved his adult hand into the child’s pants to the point
      his hand was touching her vagina. He then rubbed against the young child’s vagina.
      The law permits the jury to have inferred “physical pain, however minor . . . to
      establish bodily injury” on this evidence of aggressive sexual contact with a child.
                                              9
      We overrule Alfonso’s first issue.

                  Evidentiary Ruling to Permit Lidia to Testify

      In his second issue, Alfonso contends the trial court abused its discretion by

overruling his objection to Lidia’s testifying. He offers two arguments why

admission of her testimony was error, only one of which was preserved.

A.    Standard of review

      Evidentiary rulings are committed to the discretion of the trial court and will

not be reversed absent a showing the trial court abused its discretion. Diamond

Offshore Services Ltd. v. Williams, 542 S.W.3d 539, 545 (Tex. 2018) (“The trial

court has extensive discretion in evidentiary rulings, and we will uphold decisions

within the zone of reasonable disagreement.”). A trial court abuses its discretion




      See Crow, 500 S.W.3d at 129 (stating that, for definition of bodily injury, “[a]ny
      physical pain, however minor, will suffice to establish bodily injury” and “fact
      finder may infer that a victim actually felt or suffered physical pain because people
      of common intelligence understand pain and some of the natural causes of it.”); see
      Randolph v. State, 152 S.W.3d 764, 774 (Tex. App.—Dallas 2004, no pet.) (on
      evidence man hit woman on back of the head to make her give him car keys,
      factfinder permitted to infer woman suffered bodily injury by feeling physical pain);
      Arzaga, 86 S.W.3d at 778 (even without testimony from complainant that she
      suffered pain from being struck, jury was permitted to draw reasonable inference
      that she was injured from being hit in face by husband).

      By asking this Court to assume Anna had no pain—and therefore no injury—
      Alfonso fails to present the issue in a way that would allow appellate consideration
      of the damages award consistent with the standard of review and Levingston, 221
      S.W.3d at 230. His issue is therefore waived.
                                           10
when it acts unreasonably, arbitrarily, or contrary to guiding rules and principles.

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985).

B.    Error based on noncompliance with Rule 194.2

      Alfonso argues for the first time on appeal that the trial court erred in allowing

Lidia to testify because she was not listed on the Rule 194.2 disclosures. See TEX.

R. CIV. P. 194.2. Alfonso did not make this argument to the trial court; therefore, it

is not preserved for appeal. See TEX. R. APP. P. 33.1(a).

C.    Error based on failure to list Lidia as a trial witness

      Next, Alfonso argues the trial court should have sustained his objection to

Lidia’s testifying because, when opposing counsel gave Alfonso’s counsel a list of

trial witnesses a couple days before trial, Lidia was not included on the trial-witness

list. The parties discussed a trial-witness list with the trial court. But the list is not

part of the appellate record. We have no means to confirm whether Lidia was

adequately identified. Certainly, Alfonso argued to the trial court and here that she

was not, but he has not cited to any portion of the record to support that assertion.

Neither opposing counsel nor the trial court confirmed on the record that

nondisclosure violated any rule or order limiting witnesses from testifying. Without

any citation to the record to support Alfonso’s allegation, we cannot conclude the

trial court erred. TEX. R. APP. P. 38.1(i) (brief must contain appropriate citation to

the record).


                                           11
      Even if appropriate record citations supported Alfonso’s argument, we would

conclude the trial court did not err. The exclusionary rule Alfonso relies on has an

exception for a “named party.” TEX. R. CIV. P. 193.6(a) (“A party who fails to make,

amend, or supplement a discovery response in a timely manner may not . . . offer the

testimony of a witness (other than a named party) who was not timely identified”

unless good cause or lack of unfair surprise and prejudice). We have found only a

few instances in which the issue was raised whether a person who has sued in a

representative capacity qualifies as a “named party’ under Rule 193.6(a). In those

cases, the broader issue on appeal was resolved on other grounds. See, e.g., Rizvi v.

Am. Express Nat’l Bank, No. 02-19-00197-CV, 2020 WL 3969585, at *7 n.7 (Tex.

App.—Fort Worth June 18, 2020, no pet.); Trujillo Enters., Ltd. v. Davies, 573

S.W.3d 297, 304 (Tex. App.—El Paso 2019, no pet.).

      The purpose of the Rule 193.6(a) exclusionary rule is “to protect a party from

surprise concerning the existence of undisclosed evidence,” Lopez v. La Madeleine

of Texas, Inc., 200 S.W.3d 854, 862 (Tex. App.—Dallas 2006, no pet.), and “to

prevent trial by ambush,” Petroleum Workers Union of the Republic of Mexico v.

Gomez, 503 S.W.3d 9, 35 (Tex. App.—Houston [14th Dist.] 2016, no pet.). Holding

that a parent who asserts a child’s tort claim in the parent’s representative capacity

qualifies as a named party for purposes of allowing testimony, even if the parent is

not fully identified in discovery, does not, in our view, offend these underlying


                                         12
purposes. See Smith v. Sw. Feed Yards, 835 S.W.2d 89, 94 (Tex. 1992) (Hecht., J.,

concurring in judgment) (under earlier version of exclusionary rule that did not have

an exception for named parties, agreeing with holding to allow an entity party’s

representative to testify though not listed in discovery under theory that “everyone

expects a party to testify in his own case” but noting that holding might not support

allowing representative to testify in context of “institutional or corporate parties,

class actions, and multi-party lawsuits” where there could be a large number of

potential representatives). Lidia brought the suit on behalf of her daughter. She

qualifies as a named party for purposes of Rule 196.3(a).

      Even if the trial court erred by allowing Lidia to testify, we would hold that

such error was harmless. When an evidentiary ruling is erroneous, an appellate court

will not reverse the trial court’s judgment unless the ruling probably caused rendition

of an improper judgment. TEX. R. APP. P. 44.1(a); Nissan Motor Co. v. Armstrong,

145 S.W.3d 131, 144 (Tex. 2004). “A reviewing court must evaluate the whole case

from voir dire to closing argument, considering the ‘state of the evidence, the

strength and weakness of the case, and the verdict.’” Reliance Steel & Aluminum Co.

v. Sevcik, 267 S.W.3d 867, 871 (Tex. 2008) (quoting Standard Fire Ins. Co. v. Reese,

584 S.W.2d 835, 841 (Tex. 1979)). Erroneous admission of evidence is likely

harmless if the evidence was cumulative. Reliance Steel, 267 S.W.3d at 873. If, on




                                          13
the other hand, the erroneously admitted evidence was crucial to a key issue, the

error is likely harmful. Id.

      Lidia’s testimony was cumulative of Anna’s. Anna testified that Alfonso

assaulted her, that she was afraid and scared, and that she was shaking as she told

her mother that Alfonso had touched her private parts. Lidia’s testimony repeated

this same information. Lidia testified that Anna had told her about the assault that

night and that Anna was shaking when she pointed to her body and said Alfonso had

touched her.

      Alfonso argues the corroborative nature of the testimony causes it to be

harmful. But Lidia’s testimony was not corroborative in the sense that she

independently corroborated the allegations. Lidia was not there. She testified only

to what Anna had told her about the events and to Anna’s appearance as she

disclosed them. Those aspects of Lidia’s testimony were cumulative of Anna’s

testimony. The cumulative nature of the testimony renders it harmless. See Owens-

Corning Fiberglas Corp. v. Malone, 916 S.W.2d 551, 560–61 (Tex. App.—Houston

[1st Dist.] 1996), aff’d, 972 S.W.2d 35 (Tex. 1998).

       The only aspects of Lidia’s testimony that went beyond Anna’s were Lidia’s

statements (1) about her own emotional reaction to learning of the abuse and (2) that

Anna said not to touch her during the disclosure of abuse. In our view, neither rises

to the level that erroneous admission of the evidence would be held to be harmful.


                                         14
We note, first, that the jury was not asked to determine a damages award for Lidia

based on her own experience related to Anna’s assault. The jury was asked to

determine if an assault occurred and to determine an appropriate damages award for

Anna, not Lidia. Second, Anna’s testimony established that she was shaking and

afraid while talking to Lidia about the assault. In our view, evidence that she also

asked not to be touched does not rise to the level to raise a concern that admission

of such testimony probably caused rendition of an improper judgment. See TEX. R.

APP. P. 44.1(a); Armstrong, 145 S.W.3d at 144.

         In sum, we conclude that Alfonso failed to demonstrate with appropriate

citation to the record that the trial court erred in allowing Lidia to testify. Even if the

court erred, we would conclude it was harmless. We overrule Alfonso’s second

issue.

                              Incurable Jury Argument

         In his third and final issue, Alfonso argues opposing counsel’s jury argument

was so prejudicial to require reversal even without him having raised an objection

to the argument during trial.

         If no objection is made at trial, an assertion of incurable jury argument must

be raised in a motion for new trial to preserve the issue for appellate review. See

TEX. R. CIV. P. 324(b)(5); Arias v. Brookstone, L.P., 265 S.W.3d 459, 467 (Tex.

App.—Houston [1st Dist.] 2007, pet. denied); Clark v. Bres, 217 S.W.3d 501, 509


                                            15
(Tex. App.—Houston [14th Dist.] 2006, pet. denied). Alfonso did not object at trial

and did not file a motion for new trial. He did file a motion for judgment

notwithstanding the verdict, but that motion did not include a claim of incurable jury

argument. This issue has not been preserved for review.

      We overrule Alfonso’s third issue.

                                    Conclusion

      We affirm.



                                              Sarah Beth Landau
                                              Justice

Panel consists of Justice Keyes, Kelly, and Landau.

Justice Keyes, dissenting.




                                         16